SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Roberta Weisberg appeals pro se from the December 28, 1999, judgment of the United States District Court for the Southern District of New York, dismissing her claim for damages against the United States Department of Housing and Urban Development (“HUD”). She alleges that an agreement she and her former real estate broker-employer signed to settle a discrimination claim brought by prospective tenants was signed by her in the absence of counsel.
The complaint, which has never been served upon the prospective tenants, was properly dismissed on the ground that the Federal Housing Amendments Act, 42 U.S.C. § 3601 et seq., does not create an express or implied cause of action for damages against HUD. See Marinoff v. U.S. Dep’t of Housing and Urban Development, 892 F.Supp. 493, 496 (S.D.N.Y.1995), aff'd, 78 F.3d 64 (2d Cir.1996). We also agree with the District Court’s additional reasons for dismissing the complaint.